DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: 
Claims 1-10 are drawn to an apparatus implementing an Advanced Encryption Standard (AES) substitutions box (S-box) encryption, classified in H04L9/0631.
Group II:
Claims 11-20, are drawn to a method to enable Advanced Encryption Standard (AES), classified in H04L9/3026.
Group III:
Claims 21-25, are drawn to a substitution box (S-box), comprising a logic function comprising input bits and substitution bits expressed by nine or fewer logic levels, classified in G06F21/602.





Inventions Groups I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claims in Group I require:
A)	An apparatus implementing an Advanced Encryption Standard (AES) substitutions box (S-box) encryption, comprising:
B)	An 8-bit to 8-bit S-box logic function that takes as input a state wherein the S-box function is minimized such that an S-box round comprises nine not-and (NAND) levels and duplications of a logical product of the minimized s-box function are eliminated; and
C)	A MixColumns multiplication operation, wherein the MixColumns multiplication operation comprises a plurality of factors that are exclusive ORed (XOR) with an output of the S-box round to obtain a scaled 16-byte output.
The subcombination of claims in Group II has separate utility such as:
A)	Finding prime implicants of an S-box function;
B)	Determining essential implicants from the prime implicants of the S-box function;
C)	Minimizing the essential implicants and finding selected implicants;

D)	Expressing the S-box logic function as the final implicants; and
F)	Scaling the S-box function expressed as final implicants by factors from a MixColumns multiplication operation. Identifying at least one character based on the decrypted pen data and mapping between image region and character associated with the selected image.
The subcombination of claims in Group III has separate utility such as:
A substitution box (S-box), comprising:
A)	A logic function, wherein the logic function comprises input bits and substitution bits, and the logic function is expressed by nine or fewer logic levels and the total number of logic gates is within 1200 to 1250 gates.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

i.    The inventions have acquired a separate status in the art in view of their different classification.
ii.    The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
iii.    The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Richard A Dyer, Reg. No. 60,328 on 06/17/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492